

Exhibit 10.1


EMPLOYMENT AGREEMENT
(Farmer Bros. Co. / Johnston)


This employment Agreement (“Agreement”) is made and entered into as of September
25, 2015 between FARMER BROS. CO., a Delaware corporation (the “Company”), and
ISAAC N. JOHNSTON, JR. (“Johnston”), who agree as follows:


1.Employment: The Company hereby employs Johnston, and Johnston accepts
employment from the Company, on the terms and conditions herein stated.
2.Term of Employment: The term of Johnston’s employment under this Agreement
will commence on October 1, 2015 (the “Commencement Date”) and shall end when
terminated under Section 7 below.
3.Duties: Johnston shall serve as the Company’s Treasurer and Chief Financial
Officer, reporting to the Chief Executive Officer (“CEO”). As such, his general
responsibilities include oversight responsibility for all financial (including
treasury functions), accounting, and compliance functions of the Company.
Compliance responsibilities include oversight responsibility for compliance with
the Company’s obligations under tax, securities and other applicable laws.
Johnston shall also serve as the Company’s Chief Compliance Officer under the
Company’s Code of Conduct and Ethics upon request of the Board. In addition to
his general responsibilities, Johnston shall also perform such other duties as
are consistent with his position and as are directed by the Company’s CEO or
Board of Directors (“Board”). Johnston shall devote to the Company’s business
substantially all of his working time. Service as a director of organizations
shall require approval of the Board.
4.Base Salary: Johnston shall receive an annual base salary of $350,000 payable
in accordance with the Company’s normal payroll practice. The annual base salary
amount shall be reviewed annually by the Company and can be adjusted upward or
downward by the Company from time to time but shall not be reduced below
$350,000 per annum.
5.Bonuses: Johnston shall be entitled to participate in the Company’s 2005
Incentive Compensation Plan, as the same may be amended from time to time, or
any successor plan (“Plan”) each year, commencing with the Company’s 2016 fiscal
year, so long as the Plan remains in effect and one or more of the Company’s
other executive officers who are full-time Company employees (“Senior
Executives”) also participate. Under the terms of the Plan, the Compensation
Committee will, in its discretion, determine the Performance Criteria, as
defined in the Plan, and all other variables by which Johnston’s bonus for such
year under the Plan will be measured. The Target Award, as defined in the Plan,
shall be an amount equal to seventy percent (70%) (the “Applicable Percentage”)
of Johnston’s base annual salary, except that the Applicable Percentage for
fiscal 2016 shall be prorated based on Johnston’s Commencement Date. The
Applicable Percentage can be adjusted upward or downward by the Company from
time to time but shall not be reduced below 70%. Performance Criteria for
Johnston’s fiscal 2016 Target Award shall be determined by the Compensation
Committee after the Commencement Date. Except as provided otherwise in this
Section 5, Johnston’s participation in the Plan is subject to all Plan terms and
conditions. Under the terms of the Plan, no bonus is earned until awarded by the
Compensation Committee after completion of the fiscal year, and the Compensation
Committee may, in its discretion, reduce, entirely eliminate, or increase the
bonus




--------------------------------------------------------------------------------



indicated by the Performance Criteria and other Plan factors. Johnston
acknowledges receipt of a copy of the Plan.
6.
Benefits:

A.The Company will provide to Johnston all benefits and perquisites provided by
the Company from time to time to its Senior Executives, subject to the
eligibility requirements and the terms and conditions of the benefit plans and
perquisite policies. For the avoidance of doubt, Johnston’s benefit package
initially includes twenty (20) paid days off per contract year (i.e., the year
ending on each anniversary of the Commencement Date) but excludes participation
in the Company’s defined benefit pension plan. Other included benefits and
perquisites presently consist of group health insurance (PPO or HMO), life
insurance, 401(k) plan, employee stock ownership plan, cell phone, company
credit card, expense reimbursement, and an automobile allowance in accordance
with Company policy for Senior Executives, which is currently $400.00 per month.
Not all of the foregoing benefits are 100% Company paid.
B.Johnston shall be entitled to participate in the Farmer Bros. Co. Amended and
Restated 2007 Long-Term Incentive Plan (the “Equity Plan”), or any successor
plan as administered by the Compensation Committee. In accordance with the
provisions of the Equity Plan, on the Commencement Date or, if such day falls
within a blackout period under the Company’s Insider Trading Policy (“Blackout
Period”), on the first business day following the end of such Blackout Period
(the “Award Date”), the Company will make the following equity awards to
Johnston (collectively, the “Awards”):
(i)a number of non-qualified stock options determined by dividing $166,667 by
the per share fair value of a non-qualified stock option (based on a
Black-Scholes valuation or other appropriate option pricing methodology approved
by the Compensation Committee); and
(ii)a number of shares of restricted stock determined by dividing $83,333 by the
Fair Market Value (as defined in the Equity Plan) on the Award Date.
The stock options will have a seven (7) year term with an exercise price equal
to the Fair Market Value on the Award Date. Provided Johnston is then employed
by the Company, the Awards will vest as follows: (i) the stock option award will
vest ratably over three years on each anniversary of the Award Date; and (ii)
the restricted stock award will vest in its entirety on the third anniversary of
the Award Date. The Awards will be evidenced by a Grant Notice and Stock Option
Agreement or Grant Notice and Restricted Stock Agreement, as applicable, to be
consistent with this Section 6B and in the Company’s usual form. Notwithstanding
the foregoing, the timing of the Awards will be delayed during such period as
there exists, in the opinion of the Company’s counsel, material information
concerning the Company which has not been publicly disclosed. Johnston shall be
entitled to such future grants under the Equity Plan or any successor plan as
are awarded to him by the Compensation Committee in its discretion.
C.The Company reserves the right to alter or discontinue any or all such
benefits and perquisites, provided they are so altered or discontinued as to all
Senior Executives.
7.
Termination:

A.    Johnston’s employment is terminable by the Company for good and sufficient
cause (“Cause”) which shall consist only of: (i) a repeated refusal to follow
reasonable directions from the CEO




--------------------------------------------------------------------------------



or Board after a warning; (ii) a material breach of any of Johnston’s fiduciary
duties to the Company (a breach involving dishonesty or personal gain shall be
deemed material regardless of the amount involved); (iii) conviction of a
felony; (iv) commission of a willful violation of any law, rule or regulation
involving moral turpitude; (v) commission of a willful or grossly negligent act,
omission or course of conduct which has a material adverse effect on the
Company; or (vi) commission of a material breach by Johnston of this
Agreement which breach, if curable, is not cured within a reasonable time after
written notice from the CEO or Board describing the nature of the breach in
reasonable detail.
B.    Johnston’s employment shall terminate upon Johnston’s resignation, with or
without “Good Reason,” as defined below, death or “Permanent Incapacity” (as
defined below). “Permanent Incapacity” shall be deemed to have occurred if
Johnston has been unable to perform substantially all of his employment duties
under Section 3 on a substantially full-time basis by reason of a mental or
physical condition for a period of ninety (90) consecutive days or for more than
one hundred eighty days (180) in any period of three hundred sixty-five (365)
consecutive days. “Good Reason” shall consist only of (i) the Company’s material
breach of this Agreement; (ii) a material reduction in Johnston’s
responsibilities, duties, or authority; or (iii) a material relocation of
Johnston’s principal place of employment more than fifty (50) miles; provided,
however, that any such condition in subsections (i) through (iii) shall not
constitute “Good Reason” unless both (x) Johnston provides written notice to the
Company describing the condition claimed to constitute Good Reason in reasonable
detail within ninety (90) days of the initial existence of such condition, and
(y) the Company fails to remedy such condition within thirty (30) days of
receiving such written notice thereof; and provided, further, that in all events
the termination of Johnston’s employment with the Company shall not be treated
as a resignation for “Good Reason” unless such resignation occurs not more than
one (1) year following the initial existence of the condition claimed to
constitute “Good Reason.”
C.    Johnston’s employment shall terminate at the election of the Company at
any time without Cause.


8.Payments upon Termination: The following amounts are payable upon termination
of Johnston’s employment, as applicable:
A.    In the event of a termination for any reason, base salary at the then
existing rate, shall be prorated and paid through the effective termination
date, along with accrued and unused paid days off (subject to the Company’s paid
days off policy). If termination is due to Johnston’s death or Permanent
Incapacity, the Company shall also pay to Johnston upon termination, or his
estate in the event of his death, an additional lump sum severance amount equal
to Johnston’s Target Award under Section 5 for the fiscal year in which
termination is effective, prorated for the partial fiscal year ending on the
effective termination date. Such payment shall be made no later than the 30th
day following any such death or termination.
B.    If termination occurs at the election of the Company without Cause or by
Johnston’s resignation for Good Reason, Johnston will receive as severance:
(i)base salary continuation at the rate in effect on the date of termination for
a period of twelve (12) months;




--------------------------------------------------------------------------------



(ii)partially Company-paid COBRA coverage under the Company’s health care plan
for himself and his spouse for one (1) year after the effective termination date
(the Company will pay the same percentage of the coverage cost that it would
have paid had Johnston’s employment not terminated); and
(iii)a bonus for the fiscal year in which the date of termination is effective
based on Johnston’s Target Award under Section 5 for such fiscal year and the
degree of achievement of Performance Criteria under the Plan for such fiscal
year as determined in accordance with the Plan, with individual Performance
Criteria deemed to be achieved at 100%, and prorated for the partial fiscal year
ending on the effective termination date.
Johnston is not obligated to seek other employment as a condition to receipt of
the payments called for by this Section 8B, and Johnston’s earnings, income or
profits from other employment or business activities after termination of his
employment shall not reduce the Company’s payment obligations under this Section
8B. Subject to Section 8C and Section 12J(ii), the amount referred to in clause
8B(i) above shall be paid in installments in accordance with the Company’s
standard payroll practices commencing in the month following the month in which
Johnston’s Separation from Service occurs, and the amount referred to in clause
8B(iii) above, if any, shall be paid in a lump sum at the same time as annual
bonuses are paid to the Company’s Senior Executives under the Plan for the
fiscal year but in no event later than two and one-half (2-1/2) months following
the end of the Company’s fiscal year in which Johnston’s Separation from Service
occurs. As used herein, a “Separation from Service” occurs when Johnston dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A- 1(h)(1), without regard to the optional alternative
definitions available thereunder. Salary continuation payments shall commence,
and the additional severance amount shall be paid, only when the release
required by Section 8C below has become effective.
C.    As a condition to receiving the applicable payments under Section 8B
above, Johnston must execute and deliver to the Company within twenty-one (21)
days following the date of his termination of his employment (or such longer
period as may be required under applicable law) a general release of claims
against the Company other than claims to the payments called for by this
Agreement, such release to be in form and content substantially as attached
hereto as Exhibit A, and said release shall have become effective under
applicable laws, including the Age Discrimination in Employment Act of 1967, as
amended.
D.    All benefits other than the entitlement to payments under Section 8B shall
terminate automatically upon termination of Johnston’s employment except to the
extent otherwise provided in the Company benefit plans or by law.
E.    Except as provided in this Section 8 or by applicable Company benefit
plans or laws, Johnston shall not be entitled to any payments of any kind in
connection with the termination of his employment by the Company.
9.Employee Handbook and Company Policies: So long as he is employed by the
Company, Johnston shall comply with, and shall be entitled to rights as set
forth in the Company’s Employee Handbook which may be revised from time to time
and other Company policies as in effect and communicated to Johnston from time
to time. In the event that there is a conflict or contradiction between the
contents of the




--------------------------------------------------------------------------------



Employee Handbook or other such Company policies and the provisions of this
Agreement, then the provisions of this Agreement will prevail.
10.
Confidential Information, Intellectual Property:

A.    Johnston acknowledges that during the course of his employment with the
Company, he will be given or will have access to non-public and confidential
business information of the Company which will include information concerning
pending or potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”). All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act. Johnston covenants and agrees that during and after the term of his
employment by the Company he will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the CEO or Board.
B.    Johnston further covenants that for a period of two (2) years after his
employment by the Company terminates, he will not, directly or indirectly,
overtly or tacitly, induce, attempt to induce, solicit or encourage (i) any
customer or prospective customer of the Company to cease doing business with, or
not to do business with, the Company or (ii) any employee of the Company to
leave the Company.
C.    The Company and Johnston agree that the covenants set forth in this
Section 10 are reasonably necessary for the protection of the Company’s
Confidential Information and that a breach of the foregoing covenants will cause
the Company irreparable damage not compensable by monetary damages, and that in
the event of such breach or threatened breach, at the Company’s election, an
action may be brought in a court of competent jurisdiction seeking a temporary
restraining order and a preliminary injunction against such breach or threatened
breach notwithstanding the arbitration and reference provisions of Section 12F
below. Upon the court’s decision on the application for a preliminary
injunction, the court action shall be stayed and the remainder of the dispute
submitted to arbitration or reference under Section 12F. The prevailing party in
such legal action shall be entitled to recover its costs of suit including
reasonable attorneys’ fees.
D.    The Company shall own all rights in and to the results, proceeds and
products of Johnston’s services hereunder, including without limitation, all
ideas and intellectual property created or developed by Johnston and which are
related to Johnston’s employment.
E.    The parties acknowledge that Johnston is the founder and owner of Winning
Enterprises (the “Enterprise”) and is the author of the book Building Winning
Enterprises through Productivity (the “Book”), and the Company hereby consents
to Johnston’s continued involvement in the Enterprise and support of the
marketing and sale of the Book; provided, that: (i) Johnston shall devote his
full business time and attention to his duties to the Company during the Term of
the Agreement; (ii) any time Johnston shall spend on with respect to the other
activities and interests described in this Section 10E (the “Supplemental
Activities”) will come strictly from Johnston’s free time and not detract in any
way from his time and attention to his duties to the Company; (iii) Johnston’s
work, if any, with respect to the Supplemental Activities will not involve the
use of any Company resources; and (iv) any products developed by the Enterprise
during the Term will be made available to the Company free of charge. The
parties agree that any intellectual property




--------------------------------------------------------------------------------



developed by the Enterprise or its employees prior to the date hereof and any
improvements thereto shall remain the sole property of the Enterprise, any
intellectual property associated with the Book shall remain the sole property of
its current owner(s), and any intellectual property developed by Johnston as a
result of his efforts in his personal time and otherwise in compliance with this
Section 10E shall be the sole property of Johnston (or Winning Enterprises).
11.Integration with Change in Control Severance Agreement: If Johnston becomes
eligible for benefits under Section 3 of the Change in Control Severance
Agreement executed concurrently herewith, the benefits provided by Section 4 of
that Agreement shall be in lieu of, and not in addition to, the benefits
provided by Section 8B of this Agreement.
12.
Miscellaneous:

A.    This Agreement and the Change in Control Severance Agreement and
Indemnification Agreement entered into concurrently herewith contain the entire
agreement of the parties on the subject of Johnston’s employment by the Company,
all prior and contemporaneous agreements, promises or understandings being
merged herein. This Agreement can be modified only by a writing signed by both
parties hereto.
B.    Johnston cannot assign this Agreement or delegate his duties hereunder.
Subject to the preceding sentence, this Agreement shall bind and inure to the
benefit of the parties hereto, their heirs, personal representatives,
successors, and assigns.
C.    No waiver of any provision or consent to any exception to the terms of
this Agreement shall be effective unless in writing and signed by the party to
be bound, and then only to the specific purpose, extent, and instance so
provided. This Agreement may be executed in counterparts (and by facsimile
signature), each of which shall be deemed an original but all of which together
shall constitute one and the same Agreement.
D.    Each party shall execute and deliver such further instruments and take
such other action as may be necessary or appropriate to consummate the
transactions herein contemplated and to carry out the intent of the parties
hereto.
E.    This Agreement shall be construed in a fair and reasonable manner and not
pursuant to any principle requiring that ambiguities be strictly construed
against the party who caused same to exist.
F.    (i) All disputes arising under or in connection with this Agreement, shall
be submitted to a mutually agreeable arbitrator, or if the parties are unable to
agree on an arbitrator within fifteen (15) days after a written demand for
arbitration is made by either party, to JAMS/Endispute (“JAMS”) or successor
organization, for binding arbitration in Los Angeles County by a single
arbitrator who shall be a former California Superior Court judge. Except as may
be otherwise provided herein, the arbitration shall be conducted under the
California Arbitration Act, Code of Civil Procedure 1280 et seq. The parties
shall have the discovery rights provided in Code of Civil Procedure 1283.05 and
1283.1. The arbitration hearing shall be commenced within ninety (90) days after
the selection of an arbitrator by mutual agreement or, absent such mutual
agreement, the filing of the application with JAMS by either party hereto, and a
decision shall be rendered by the arbitrator within thirty (30) days after the
conclusion of the hearing. The arbitrator shall have complete authority to
interpret this Section 12F and to render any and all relief, legal and
equitable,




--------------------------------------------------------------------------------



appropriate under California law, including the award of punitive damages where
legally available and warranted. The arbitrator shall award costs of the
proceeding, including reasonable attorneys’ fees and the arbitrator’s fee and
costs, to the party determined to have substantially prevailed. Judgment on the
award can be entered in a court of competent jurisdiction.
(ii)    The foregoing notwithstanding, if the amount in controversy exceeds
$200,000, exclusive of attorneys’ fees and costs, the matter shall be litigated
in the Los Angeles County Superior Court as a regular non-jury civil action
except that a former California Superior Court Judge selected by the parties or
by JAMS, as hereinabove provided, shall be appointed as referee to try all
issues of fact and law, without a jury, pursuant to California Code of Civil
Procedure §638 et seq. The parties hereto expressly waive a trial by jury.
Judgment entered on the decision of the referee shall be appealable as a
judgment of the Superior Court. The prevailing party shall be entitled to
receive its reasonable attorneys’ fees and costs from the other party.
G.    Payments to Johnston are subject to payroll deductions and withholdings if
and to the extent required by law. Salary payments will be reduced on a
dollar-for-dollar basis by payments received by Johnston for disability under
governmental or Company paid disability insurance programs. Payments to Johnston
under Section 8B are conditioned upon his continuing compliance with Sections
10A and 10B.
H.    All provisions of this Agreement which must survive the termination of
this Agreement to give them their intended effect shall so survive.
I.    If any provision of this Agreement is determined to be unenforceable as
illegal or contrary to public policy, it shall be deemed automatically amended
to the extent necessary to render it enforceable provided the intent of the
parties as expressed herein will not thereby be frustrated. Otherwise the
unenforceable provision shall be severed from the remaining provisions which
shall remain in effect.
J.    (i) It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Johnston to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Johnston.
(ii)Notwithstanding any provision of this Agreement to the contrary, if Johnston
is a “specified employee” within the meaning of Treasury Regulation Section
1.409A-1(i) as of the date of Johnston’s Separation from Service, Johnston shall
not be entitled to any payment or benefit pursuant to Section 8B that
constitutes deferred compensation within the meaning of Code Section 409A until
the earlier of (i) the date which is six (6) months after Johnston’s Separation
from Service for any reason other than death, or (ii) the date of Johnston’s
death. Any such deferred compensation amounts otherwise payable to Johnston upon
or in the six (6) month period following Johnston’s Separation from Service that
are not so paid by reason of this Section 12J(ii) shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after Johnston’s Separation from Service
(or, if earlier, as soon as practicable, and in all events within thirty (30)
days, after the date of Johnston’s death). Each salary or bonus payment made
pursuant to Section 8 shall be considered a separate




--------------------------------------------------------------------------------



payment for purposes of Code Section 409A. The provisions of this Section
12J(ii) shall only apply if, and to the extent, required to avoid the imputation
of any tax, penalty or interest pursuant to Code Section 409A.
(iii)To the extent that any benefits pursuant to Section 8B(ii) or
reimbursements pursuant to Section 6 are taxable to Johnston, any reimbursement
payment due to Johnston pursuant to such provision shall be paid to Johnston on
or before the last day of Johnston’s taxable year following the taxable year in
which the related expense was incurred. The benefits and reimbursements pursuant
to such provisions are not subject to liquidation or exchange for another
benefit and the amount of such benefits and reimbursements that Johnston
receives in one taxable year shall not affect the amount of such benefits or
reimbursements that Johnston receives in any other taxable year.
[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


COMPANY:    FARMER BROS. CO.,
a Delaware corporation




By: /s/ Michael H. Keown
Michael H. Keown

President and Chief Executive Officer




JOHNSTON:                 By: /s/ Issac N. Johnston, Jr.         
Isaac N. Johnston, Jr.






--------------------------------------------------------------------------------



EXHIBIT A RELEASE AGREEMENT




I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective
    , 20 (the “Separation Date”). The Company has agreed that if I choose to
sign this Agreement, the Company will pay me severance benefits (minus the
standard withholdings and deductions) pursuant to the terms of the Employment
Agreement entered into as of , 2015 between myself and the Company. I understand
that I am not entitled to this severance payment unless I sign this Agreement. I
understand that in addition to this severance, the Company will pay me all of my
accrued salary and paid days off, to which I am entitled by law regardless of
whether I sign this release.


In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 10A and
10B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, stockholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future, (d)
vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have at least twenty-one (21) days within which
to consider this release (although I may choose to voluntarily execute this
release earlier); (d) I have seven (7) days following the execution of this
release to revoke the Agreement; and (e) this Agreement will not be effective
until the eighth day after this Agreement has been signed both by me and by the
Company.


I accept and agree to the terms and conditions stated above:




__________________
Isaac N. Johnston, Jr.




[EXHIBIT A]




